Appeal from a judgment rendered upon the trial of statutory issues in a garnishee suit.
*5The garnishee had before the trial moved to dismiss the proceedings for want of a good statutory affidavit. The circuit judge denied the motion and a mandamus was asked to review that decision, but the court had refused to exercise its discretion in granting the writ.
Held, that the decision on a motion for a mandamus based upon conflicting affidavits was not such a determination of the facts as would preclude a trial on the testimony.